Mr. Justice Hill
delivered the opinion of the court:
This action was instituted by the appellee against the appellant and P. ~W. Copeland to recover damages for expenses incurred by him for medical treatment, nursing and other assistance furnished to his wife, Margaret Giacomini and for the loss of her services as a housewife and for the loss of her society, care and comfort as a wife occasioned by her falling down the elevator shaft in the Columbia Hotel situate in the city of Denver. It is alleged that the accident was caused by the negligence of the defendants in permitting the elevator and appurtenances thereto to be and remain out of repair. Judgment was in his favor against this appellant in the sum of $6,000; it brings the case here on appeal.
The questions of law presented are identical with those in case No. 7126 which was an action by the wife against these same parties. The injuries were very serious and permanent. The expenses to this appellee were shown to have been quite heavy. It is unnecessary to state in detail the extent of these injuries; it is sufficient to say that no complaint is made concerning the amount of the verdict.
Por the reasons stated in the other opinion the judgment is affirmed. Affirmed.
Chide Justice Musser and Mr. Justice Gabbert concur.